Citation Nr: 0904592	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to June 
1949.  The veteran died in December 2005.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision and a June 2006 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
denied the benefit sought on appeal.  After the introduction 
of additional evidence, the RO issued another rating decision 
in November 2007, again denying the appellant's claim.  The 
appellant filed a timely Notice of Disagreement (NOD) in 
December 2007 and, subsequently, in June 2008, the RO 
provided a Statement of the Case (SOC).  In July 2008, the 
appellant filed a timely substantive appeal to the Board.  

At the veteran's request, a hearing before the Board, via 
videoconference, was held in January 2009.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.






REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the veteran's death.  
38 C.F.R. § 19.9 (2008).  

The veteran's death certificate indicates that he died in 
December 2005.  The immediate cause of death was recorded as 
hepatic encephalopathy due to end stage liver disease.  As 
listed on the certificate, other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were acute renal failure, ileus, esophageal varices, 
and hypoglycemia.  

The appellant asserts, in essence, that a service-connected 
disability or treatment for same materially contributed to 
the veteran's death.  She specifically contends that steroid 
therapy for her husband's service-connected asthma caused or 
substantially contributed to his death.  The veteran was 
discharged from service in June 1949, having been found unfit 
for service due to an asthma disorder.  It was noted in a 
February 2000 VA examination report that the veteran was 
treated for asthma over the years, at least in part, with 
Prednisone.

The record contains a January 2006 letter from a private 
medical examiner, who wrote that the veteran's asthma 
condition "may have" been a contributing factor in his 
death.  A mere possibility of an etiological relationship 
between the veteran's asthma and his death is too speculative 
to form a basis upon which service connection may be 
established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  However, in reviewing the other evidence of record, 
the Board finds that the competent medical evidence is 
conflicting as to whether the veteran's service-connected 
asthma disorder or treatment for same was a contributory 
cause of death under 38 C.F.R. § 3.312.  Specifically, an 
April 2006 VA opinion found that it was less likely than not 
that the asthmatic condition aggravated any of the veteran's 
comorbid conditions to such an extent as to have contributed 
in any significant way to his death.  On the other hand, in a 
December 2006 letter, a private medical doctor indicated that 
long-term steroid use required by the veteran's service-
connected asthma likely exacerbated his terminal infections, 
leading to his death.  Thereafter, an August 2007 VA opinion 
stated that it was less likely than not that service-
connected asthma contributed to the cause of death.  In the 
undersigned's view, none of the opinions fully addressed the 
questions at hand.  

In view of the foregoing, it is the Board's judgment that an 
independent medical expert opinion that addresses whether the 
veteran's asthma or treatment for his asthma materially 
contributed to his death is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(d) (regarding obtaining an advisory 
medical opinion from an independent medical expert when, in 
the Board's opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal).  
However, before such an opinion can be obtained, the record 
must contain all of the relevant medical evidence that is 
available.  As explained below, there are additional 
pertinent treatment records that have not been obtained. 

In a July 2007 letter, the appellant indicated that her 
husband was treated at a VA Clinic in Palo Alto, California 
for many years; and was also treated by Dr. Kyeong H. Park, 
in Modesto, California.  At the January 2009 Board hearing, 
the appellant testified that the veteran was seen initially 
by a Dr. Atkins.  The appellant did not give a date for this 
treatment or provide identifying information regarding this 
physician.  (Hearing Transcript, page 3).  She also indicated 
that, in an October 2004 progress note, Dr. Park, authorized 
the veteran to acquire prednisone without a prescription.  
She also stated that Dr. Park worked at a VA facility.  
(Transcript at 6).  The Board notes that, with the exception 
of an August 2007 VA opinion from the Palo Alto VA clinic, 
the treatment records from that facility have not been 
associated with the claims file.  Moreover, the record does 
not include any records from either Dr. Park or Dr. Atkins; 
and the file does not contain any notation indicating that 
the RO sought to acquire such records.  In accordance with 
the VA's duty to assist in obtaining evidence necessary to 
substantiate her claim, the Board finds that all pertinent 
medical records from a VA facility or from non-VA facility, 
to include records from any of the physicians noted above and 
any records regarding treatment for asthma should be obtained 
and associated with the claims file.  38 U.S.C.A. 
§ 5103A(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for her husband.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, 
especially those of Dr. Atkins.  
Regardless of any response by the 
appellant, the AMC/RO should acquire all 
of the veteran's treatment records from 
the VA medical facilities in Palo Alto and 
Modesto, California, to include the 
records of Dr. Kyeong H. Park.  All such 
records procured as a result of this 
remand shall then be associated with the 
claims file.

3.  Thereafter, the claim for service 
connection for the cause of the veteran's 
death must be readjudicated based on all 
of the evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative must be 
provided with a supplemental statement of 
the case.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




